DETAILED ACTION
Response to Amendment
Due to applicant’s amendment filed on January 13, 2021, the 112(b) rejections in the previous office action (dated 10/13/2020), are hereby withdrawn. Claims 1-4, 8-9, 11, 15 and 19 have been amended, claims 5-7, 10, 12-14, 16-18 and 20 were previously presented. 	Therefore, claims 1-20 are currently pending.

Terminal Disclaimer
The terminal disclaimer filed on January 13, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,581,232 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Scott A. Burrow on February 22, 2021.
The application has been amended as follows: 
	In claim 1, Ln. 5-6, the phrase, “…a planar ring surface defining a plurality of holes in the planar ring surface…” has been change to “…a planar ring surface, 


Allowable Subject Matter
Claims 1-20 is/are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 15 (respectively), the prior art (of record) discloses most of the claimed invention; however, the prior art (of record) does not expressly teach a locking ring mounted to the one or more split plates, wherein the locking crosses over a seam formed by two adjoining split plates (as recited in claim 1), nor does it teach wherein at least one of the one or more locking rings crosses over a seam formed by two adjoining split plates (as recited in claim 15).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/B. V. P./
Examiner, Art Unit 3736


	
/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736